Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 5 and 6, filed June 24th, 2022, with respect to Claims 1, 11 and 12 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a thermal-conducting layer covering the heating structure, wherein the thermal-conducting layer has a patterned structure to reduce the area of the thermal-conducting layer covering the heating structure, thereby reducing the heat dissipation; and a sensitive layer disposed on the thermal-conducting layer, wherein the sensitive layer is heated to a set temperature by the heating structure to improve sensitivity and reduce the response time, wherein the material of the sensitive layer is a hydrogen-sensitive material including palladium (Pd) or palladium-based alloy, as disclosed in Claim 1; or a thermal-insulating layer disposed above the substrate, wherein the material of the thermal-insulating layer is an insulating material having a thermal conductivity of less than 0.12W / (m * K); wherein the material of the thermal-insulating layer is organic colloid doped with inorganic nanoparticles or whiskers of low thermal conductivity; wherein the thermal-insulating layer is polyimide doped with 2 wt%- 10 wt% nano silicon dioxide with a thickness of 30 microns to 100 microns, as disclosed in Claim 11; or wherein the material a thermal-conducting layer covering the heating structure, wherein the material of the thermal-conducting layer is an insulating material having a thermal conductivity of more than 1.5W / (m * Ks); wherein the material of the thermal-conducting layer is organic colloid doped with inorganic nanoparticles or whiskers of high thermal conductivity, as disclosed in Claim 12.
In the instant case, Stetter (US 2008/0054382) discloses a MEMS-based nano-sensor platform having a substrate and conductive layer deposited in a pattern on the surface to make several devices at the same time, a patterned insulation layer, wherein the insulation layer is configured to expose one or more portions of the conductive layer, and one or more functionalization layers deposited on the exposed portions of the conductive layer. The functionalization layers are adapted to provide one or more transducer sensor classes selected from the group consisting of: radiant, electrochemical, electronic, mechanical, magnetic, and thermal sensors for chemical and physical variables.
Kimura (US 2013/0209315) discloses a specified gas concentration sensor includes a thin film thermally separated from a substrate, which is provided by a heater, a temperature sensor and an absorbing substance of a specified gas, and temperature change accompanied by heat generation while absorbing the specified gas in an ambient gas being capable of measuring by the temperature sensor. The absorbed specified gas is released from the absorbing substance by heating with the heater, and after stopping heating with the heater, the specified gas concentration in the ambient gas is obtained by utilizing an output of the temperature sensor at a time passing a predetermined time which is a thermal time constant of the thin film or longer at which the specified gas is absent from the heater. An optional heat conductive type sensor having no absorbing substance of the specified gas can broaden the measurable range of the specified gas concentration.
Finally, Wei et al. (US 2017/0276626) discloses a gas sensor includes: a first conductive layer; a second conductive layer including a first region having a first thickness and a second region having a second thickness larger than the first thickness; a metal oxide layer disposed between the first conductive layer and the second conductive layer, the metal oxide layer including a bulk region and a local region surrounded by the bulk region, a degree of oxygen deficiency of the local region being higher than that of the bulk region; and an insulation layer covering the first conductive layer, the second region of the second conductive layer, and the metal oxide layer and not covering the first region of the second conductive layer.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898